ABIGAIL J. MURRAY 312-609-7796 amurray@vedderprice.com December 21, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC20549 Attn:Ms. Deborah O’Neal-Johnson Re: Marshall Funds, Inc. (File Nos. 033-48907 and 811-58433) Dear Ms. O’Neal-Johnson: On behalf of Marshall Funds, Inc. (the “Registrant”), this letter is in response to your request during our telephone conference on December 21, 2010 regarding the Registrant’s Post-Effective Amendment No. 65 to its Registration Statement on Form N-1A filed on October 29, 2010, pursuant to Rule 485(a) under the Securities Act of 1933 for the purpose of adding one new class, the Institutional Class, to Marshall Intermediate Tax-Free Fund (the “Fund”), a series of the Registrant.Pursuant to your request, attached is a PDF of the performance section for the Fund, including the bar chart. *** If you have any questions or comments, please contact the undersigned at (312) 609-7796. Sincerely, /s/ Abigail J. Murray Abigail J. Murray cc:Mr. John Blaser Julie D’Angelo, Esq. Maureen A. Miller, Esq. Renee M. Hardt, Esq.
